Citation Nr: 0806238	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  05-35 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral 
hearing loss disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1967 to April 
1971 and from June 1972 to June 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO decision which, in 
pertinent part, denied service connection for PTSD and an 
increased rating for a bilateral hearing loss disability.

In his October 2005 Form 9, the veteran requested a hearing 
before a member of the Travel Board.  In November 2005, the 
veteran withdrew his request for a hearing.  The Board may 
proceed.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDING OF FACT

The veteran's bilateral hearing loss disability is productive 
of Level I hearing impairment in the right ear and Level I 
hearing impairment in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for a bilateral 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38  C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 
6100 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2004 fully satisfied the duty to notify 
provisions for elements 2, 3, and 4.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, at 187; Pelegrini II.  
In order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 
       
(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 
       
(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 
       
(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008).  For the following reasons, the 
Board finds that the elements of the Vazquez-Flores test have 
either been met or that any error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non-prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran an April 2004 letter, which requested that the 
veteran provide evidence describing how his disability had 
worsened.  The Board finds that the first element is 
satisfied.  See Vazquez-Flores.

As to the second element, the Board notes that the veteran is 
service connected for a bilateral hearing loss disability.  
As will be discussed below, hearing loss is rated under DC 
6100, 38 C.F.R. § 4.85.  This is the only DC to rate this 
disability and it is not cross-referenced to any other codes 
for the purposes of evaluation.  See id.  The Board notes 
that, with respect to hearing loss, there is a single 
measurement (puretone thresholds in decibels, combined with 
speech recognition percentages) that is required to establish 
a higher rating.  Although the veteran was not specifically 
notified of the criteria in a VCAA notice, the Board finds 
that this error was non-prejudicial for the following 
reasons.  First, the veteran was notified of all the criteria 
for establishing an increased rating for hearing loss in an 
October 2005 statement of the case, he was given additional 
time to respond, and a subsequent supplemental statement of 
the case was issued in July 2006.  Furthermore, the veteran 
has been given multiple VA audiological examinations and been 
exposed to the audiometric testing procedures on multiple 
occasions.  Given these facts, the Board finds that a 
reasonable person would generally understand that an 
increased rating claim depended on a changed audiometric 
score, as indicated by puretone thresholds in decibels.  The 
Board thus finds that no more specific notice is required of 
VA and that any error in not providing the specific rating 
criteria is harmless.  See Vazquez-Flores.

As to the third element, the Board notes that the veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores.  The 
Board notes that the ratings schedule is the sole mechanism 
by which a veteran can be rated, excepting only referral for 
extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4.  Neither the Board nor 
the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary and both must apply 
the relevant provisions.  Id.  As such, notice to the veteran 
that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the veteran and cannot 
be changed.  The Board finds that the error in the third 
element of Vazquez-Flores notice is not prejudicial.  See 
Sanders, supra.  

As to the fourth element, the April 2004 letter did provide 
notice of the types of evidence, both lay and medical, that 
could be submitted in support of his claim.  The Board finds 
that the fourth element of Vazquez-Flores is satisfied.  See 
id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify.  See 
Pelegrini II, supra.  

Furthermore, the Court recently held that "the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim was 
granted and a disability rating and effective date were 
previously assigned in a July 1983 decision of the RO.  VA's 
duty to notify under 38 U.S.C.A. § 5103(a) is thus 
discharged.  See Sutton v. Nicholson, 20 Vet.App. 419 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  In this case, the 
veteran was afforded an appropriate VA audiological 
examination to determine the current state of the veteran's 
hearing loss disability in June 2006.  VA has thus fulfilled 
its duty to assist in this regard.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 

II.  Increased Rating

The veteran contends that he is entitled to a compensable 
rating for his bilateral hearing loss disability.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by  
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & West Supp. 
2007); 38 C.F.R. § 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt  regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be 
avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The veteran has been service connected for a bilateral 
hearing loss disability, which has been rated as 
noncompensable under DC 6200.  In evaluating service-
connected hearing loss, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
performed.  See Lendenmann v.  Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by puretone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The vertical lines in Table VI (in 
38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38  
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

On VA audiologic evaluation in June 2006, puretone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
35
40
LEFT
35
35
30
30
35

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 94 percent in the left ear.  
Puretone averages were 38 dB in the right ear and 33 dB in 
the left ear.  This is the only audiometric examination of 
record during the period on appeal.

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a 
numeric designation for use on Table VII to determine the 
correct disability level.  The right ear had a puretone 
average of 38 dB and a speech recognition score of 92; 
therefore the right ear receives a designation of I.  The 
left ear had a puretone average of 33 dB and a speech 
recognition score of 94; therefore the left ear also receives 
a designation of I.  The point where I and I intersect on 
Table VII then reveals the disability level for the veteran's 
hearing loss, which in this case does not reach a compensable 
level.

The regulations have two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) 
indicates that if puretone thresholds in each of the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on 
Table VI or Table VIa, whichever results in a higher 
evaluation.  This provision corrects the fact that with a 55-
decibel threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 
25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  This provision compensates for a 
pattern of hearing impairment that is an extreme handicap in 
the presence of any environmental noise, and a speech 
discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  The 
audiometric results from the VA examination show that the 
veteran's hearing loss does not satisfy the criteria of 38 
C.F.R. § 4.86(a).

The record contains no evidence showing the veteran entitled 
to a compensable rating at any point since the effective date 
of service connection.  The Board finds that the 
noncompensable evaluation currently assigned adequately 
reflects the clinically established impairment experienced by 
the veteran.  Thus, his request for a compensable evaluation 
is denied.  See 38 C.F.R. §§ 4.85, 4.86, 4.87.

A review of the record also reveals that the RO apparently 
considered and declined to refer the evaluation of the 
veteran's hearing loss disability to the VA Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  That regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.

The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  It 
does not appear that the veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  The Board notes that 
while the veteran has indicated that his hearing loss has 
given him some problems, there is no evidence in the claims 
file to suggest marked interference with employment that is 
in any way unusual or exceptional, such that the schedular 
criteria do not address it.  The veteran does not have any 
symptoms from his hearing loss disability that are unusual or 
are different from those contemplated by the schedular 
criteria.  Taking all of these factors into account, the 
Board does not find that the veteran's claim warrants 
extraschedular consideration.  See Id.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); See Gilbert, 
supra.


ORDER

An increased (compensable) rating for a bilateral hearing 
loss disability is denied.


REMAND

Unfortunately, a remand is required as to the issue of 
service connection for PTSD.  Although the Board regrets the 
additional delay, it is necessary to ensure due process is 
followed and that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2007) (as amended by 64 Fed. Reg. 32,807- 
32808 (1999)) (effective March 7, 1997) (implementing the 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997)); see 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to 
combat veterans).

The veteran contends that his PTSD is attributable to 
service.  Service medical records show that, in January 1969, 
the veteran was hospitalized for two days with a diagnosis of 
"reaction anxiety."  A treatment record from August 1969 
notes that the veteran had not been feeling or behaving 
normally and had experienced "weird thoughts."  He also 
reported trouble falling asleep.  Additional treatment 
records note that the veteran had trouble sleeping, "an odd 
personality," anxiety, depression, behavioral changes, 
strange thoughts, excessive worry, and nervous trouble.  

More current evidence to include VA outpatient treatment 
records from May 2006 reflects a diagnosis of PTSD which is 
related to combat.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 396 (1996) (A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressor.)  The 
veteran is not in receipt of any combat decorations and his 
service stressors have not yet been verified.  It is noted 
that the veteran submitted a statement in December 2005 which 
the RO deemed as lacking sufficient detail to warrant 
referral to the U.S. Army and Joint Services Records Research 
Center (JSRRC).  On remand, the veteran should be instructed 
to submit a more detailed stressor statement such that a 
proper attempt can be made to verify inservice events.

The veteran has not been afforded a comprehensive VA PTSD 
examination.  Where symptoms possibly related to a claimed 
disease are shown in service medical records, even though the 
disease was undiagnosed during service, a VA examination must 
be afforded the veteran.  Duenas v. Principi, 18 Vet. App. 
512 (2004).  A remand is required to determine whether the 
veteran has a valid diagnosis of PTSD and whether any 
psychiatric symptoms in service are related thereto. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must again request that the 
veteran submit a more detailed explanation 
of his experiences in Vietnam.  This 
statement should include the most specific 
dates of the incidents, the individuals' 
names, a complete unit designation to the 
company level, whether individuals were 
killed or wounded and a brief description 
of the incident.  The veteran should also 
be informed that for JSRRC, the Department 
of the Army or any other appropriate 
federal archive to obtain the most 
relevant information pertaining to his 
claim, he must submit more detailed 
information regarding his stressors.

2.  Following receipt of the veteran's 
detailed statement requested above (if one 
is so provided), the RO/AMC should then 
contact JSRRC to attempt to verify these 
more detailed stressors.

3.  The veteran should be scheduled for a 
VA psychiatric examination for the purpose 
of determining whether his PTSD is 
attributable to service.  The claims file 
and a copy of this remand must be made 
available to, and reviewed by, the 
examiner prior to the requested 
examination.  Special attention should be 
paid to the service medical records 
showing symptoms of anxiety, depression, 
and other psychiatric problems.  The 
examiner should indicate in the report 
that the claims file was reviewed.

The examiner should provide an opinion as 
to the diagnosis, date of onset, and 
etiology of any current psychiatric 
disorder, particularly including PTSD.  
The examiner should then provide an 
opinion as to whether there is a 50 
percent probability or greater (i.e., at 
least as likely as not) that any diagnosed 
psychiatric disorder diagnosed had its 
onset during active service or is 
otherwise related to symptoms in service.  
If PTSD is diagnosed, an opinion should be 
provided as to the underlying stressor.  A 
rationale for any opinion should be 
offered.

4.  After this development has been 
completed, the RO should then readjudicate 
the claim on the merits.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case, which considers all the 
pertinent evidence of record, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  Cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for a scheduled examination may result in 
the denial of his claim.  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


